{¶ 41} I agree with the majority that this case should be reversed and remanded for the trial court to address appellant's motion for a specific companionship schedule.
 {¶ 42} But I would also remand this matter to the trial court to dismiss the motion for declaratory judgment as a procedural nullity. In re J.D.F., 10th Dist. No. 07AP-922, 2008-Ohio-2793, 2008 WL 2350253, appeal not allowed,In re J.D.F., 120 Ohio St.3d 1453, 2008-Ohio-6813,898 N.E.2d 968.
 {¶ 43} Based on the rationale of In reJ.D.F., I find that the trial court was without jurisdiction to act on the motion for declaratory judgment. Therefore, the ruling on that motion is a nullity and the motion should be dismissed. *Page 844